Citation Nr: 1538250	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for spondylolysis with spondylolisthesis, L5 over S1.

2.  Entitlement to service connection for spondylolysis with spondylolisthesis, L5 over S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974 and from April 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  An unappealed October 1988 rating decision denied the claim of service connection for spondylolysis with spondylolisthesis, L5 over S1.

2.  The evidence received since the October 1988 rating decision relates to an unsubstantiated fact in the previously denied claim; and in connection with the evidence previously assembled, raises a reasonable possibility of substantiating the claim for service connection for spondylolysis with spondylolisthesis, L5 over S1.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated spondylolysis with spondylolisthesis, L5 over S1was aggravated by the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (1988).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for spondylolysis with spondylolisthesis, L5 over S1. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for spondylolysis with spondylolisthesis, L5 over S1are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In petitions to reopen previously denied claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).

In June 2012, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for bilateral hearing loss and a skin disorder.  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has also been advised as to how downstream disability ratings and effective dates are assigned.  VA has satisfied its duty to notify the Veteran concerning his claim for bilateral hearing loss and a skin disorder.  

As the Board's decision herein to grant service connection for spondylolysis with spondylolisthesis, L5 over S1, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of  2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

I. New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for spondylolysis with spondylolisthesis, L5 over S1was most recently denied by a rating decision dated October 1988.  The Veteran was notified of the denial.  The basis for the denial was a lack of in-service evidence of a back condition.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a claim to reopen in March 2012.  The Veteran was notified that a previous denial was based on a lack of service incurrence.  The evidence added to the record included a various statements from the Veteran regarding back pain in service and continued back pain since that time.  The Board has carefully reviewed the newly submitted evidence and determined that the evidence is considered both new and material.  More specifically, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for the claim of spondylolysis with spondylolisthesis, L5 over S1.  In this case there is evidence that the Veteran had back pain in service and that his back pain has been present since active duty service.  

As this newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for spondylolysis with spondylolisthesis, L5 over S1 is granted. 38 C.F.R. § 3.156(a).
II. Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has had back problems since before his second period of service dating from April 1980 to October 1980.  The Veteran further contends that his back problems were aggravated by his second period of service.  The Veteran's service treatment records from his second period of active duty service are unavailable for review.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.") 

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability.  VA has a duty to inform a claimant that lay evidence may be submitted to associate symptoms of disability to military service.  Washington v. Nicholson, 21 Vet.App. 191 (2007).

A January 1984 statement from a private treating physician, Dr. K.Y. noted a diagnosis of spondylolisthesis.  The physician opined that the Veteran's back disability was service aggravated.  The accompanying examination report noted x-ray evidence of longstanding spondylolytic spondylolisthesis.  In addition, a June 1988 statement from a friend of the Veteran noted that he had known the Veteran since 1979 and had noticed the observable symptoms of the Veteran's claimed back condition.  Therefore there is credible lay evidence that the Veteran's spondylolisthesis pre-existed his second period of service.  

A statement from the Veteran dated in February 2012 noted assertion that the Veteran's back symptoms arose as a result of both active military service periods.  The Veteran is competent to attest to increasing back pain and the Veteran's statements are determined to be credible given the supporting lay evidence.

The Board notes that a June 1988 VA examination provided a diagnosis of spondylolysis with grade 1 spondylolisthesis, L5 over S1, symptomatic since an industrial injury in 1981.  There is no indication that the examiner addressed the previous diagnosis of the private physician and the effect of the later accident on the already existing spondylolisthesis.  

Thus, the Board finds that the Veteran's statements that his diagnosed back condition was aggravated by his active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

The evidence of record establishes a longstanding diagnosed back condition as well as corroborated lay evidence of back symptoms prior to enlistment in 1980 for the Veteran's second period of active military service.  Due to the unavailability of service medical records for the Veteran's second period of active duty service, and under the heightened benefit of doubt, the Veteran's credible lay evidence of increase in severity during active military service, service connection for a back condition, to include as due to aggravation is warranted.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for spondylolysis with spondylolisthesis, L5 over S1, has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and Material evidence having been found, the claim for service connection for spondylolysis with spondylolisthesis, L5 over S1, is reopened.

Service connection for spondylolysis with spondylolisthesis, L5 over S1, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


